DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-12, 15-18, 21-23, 26, 27 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yum et al. (US Pub. 2019/0245603).
Regarding claims 1, 15, 26 and 29, Yum teaches a method for wireless communication at a scheduled entity in a wireless communication network, the method comprising: identifying at least one parameter associated with a channel state information (CSI) setting (“The eNB transmits an SS burst to the UE, with a different analog beam applied to each SS block. A corresponding analog beam is more coarse and wider than a beam to be used later for a CSI-RS. The UE measures power such as reference signal received power (RSRP) in a plurality of SS blocks” in [0275], see also SS burst in Figure 32); transmitting a recommendation to modify the CSI setting based on the at least one parameter to a scheduling entity in wireless communication with the scheduled entity (“The UE … reports an SS block 
Regarding claims 2 and 16, Yum teaches the at least one parameter comprises an optimized configuration of the CSI setting and the optimized CSI setting comprises the optimized configuration (“The UE … reports an SS block having the best quality among the received SS blocks, that is, the best coarse beam to the eNB” in [0275]).
Regarding claims 3 and 17, Yum teaches the optimized configuration of the CSI setting comprises a respective optimized configuration of at least one of a CSI report type, a CSI report periodicity, a CSI resource set, a CSI report quantity, or a CSI report frequency granularity (see “Activated set information” in Figure 32).
Regarding claims 4 and 18, Yum teaches the respective optimized configuration of the CSI resource set comprises at least one of an optimized resource configuration of resources within the CSI resource set, additional resources to include in at least the CSI resource set, or one or more additional CSI resource sets comprising the CSI resource set (see “Activated set information” in Figure 32).

Regarding claims 8 and 21, Yum teaches the transmitting the recommendation to the scheduling entity comprises: transmitting a CSI report comprising the recommendation to the scheduling entity (“The UE … reports an SS block having the best quality among the received SS blocks, that is, the best coarse beam to the eNB” in [0275]).
Regarding claims 9 and 22, Yum teaches the receiving the optimized CSI setting from the scheduling entity comprises: receiving the optimized CSI setting from the scheduling entity within a radio resource control (RRC) reconfiguration message [0264].
Regarding claims 10 and 23, Yum teaches the receiving the optimized CSI setting from the scheduling entity comprises: triggering the optimized CSI setting via a medium access control (MAC) control element (MAC-CE) or downlink control information (DCI) [0265].
Regarding claim 11, Yum teaches the identifying the at least one parameter comprises: performing an evaluation of the CSI setting based on at least one of a channel between the scheduled entity and the scheduling entity, a capability of the scheduled entity, or a performance of the scheduled entity [0275]; and generating the at least one parameter based on the evaluation [0275].
Regarding claim 12, Yum teaches the performing the evaluation of the CSI setting further comprises: predicting the optimized CSI setting using at least one data-driven algorithm [0275].
Regarding claim 27, Yum teaches the at least one parameter comprises an optimized configuration of the CSI setting and the optimized CSI setting comprises the optimized configuration (“The UE … reports an SS block having the best quality among the received SS blocks, that is, the best coarse beam to the eNB” in [0275]), and wherein the optimized configuration of the CSI setting comprises a respective optimized configuration of at least one of a CSI report type, a CSI report .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 19, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. in view of Hosseini et al. (US Pub. 2019/0320453).
Regarding claims 5, 19 and 28, Yum teaches the limitations in claims 1, 15 and 26 as shown above.  Yum, however, does not teach the at least one parameter comprises an uncertainty level or a confidence level associated with the CSI setting and the optimized CSI setting accommodates the uncertainty level or the confidence level.  Hosseini teaches the at least one parameter comprises an uncertainty level or a confidence level associated with the CSI setting and the optimized CSI setting accommodates the uncertainty level or the confidence level (“The base station 105-a may allocate a number of CSI-RSs 210-a to a UE or a port of UE to alter the accuracy of the channel estimation” in [0116] and “The UE 115-c may identify the channel estimation accuracy based on signaling from the base station 105-c” in [0139]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yum to have the at least one parameter comprises an uncertainty level or a confidence level associated with the CSI setting and the optimized CSI setting accommodates the uncertainty level or the confidence level as taught by Hosseini in order to achieve more accurate channel estimations [0116].
. 
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. in view of Rahman et al. (US Pub. 2019/0260448).
Regarding claims 7 and 20, Yum teaches the limitations in claims 1 and 15 as shown above.  Yum, however, does not teach the transmitting the recommendation to the scheduling entity comprises: transmitting the recommendation to the scheduling entity within a radio resource control (RRC) message, a medium access control (MAC) control element (MAC-CE), or uplink control information (UCI).  Rahman teaches the transmitting the recommendation to the scheduling entity comprises: transmitting .  
Claims 13, 14, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. in view of Kim et al. (US Pub. 2018/0279152).
Regarding claims 13 and 24, Yum teaches the limitations in claims 1 and 15 as shown above.  Yum, however, does not teach transmitting to the scheduling entity a capability of the scheduled entity to provide the recommendation to the scheduling entity.  Kim teaches transmitting to the scheduling entity a capability of the scheduled entity to provide the recommendation to the scheduling entity (see BM reporting in Figure 2A including L terminal beams, a metric associated with capability of the UE).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yum to have transmitting to the scheduling entity a capability of the scheduled entity to provide the recommendation to the scheduling entity as taught by Kim in order to notify the number of terminal reception beam to the base station [0069]. 
Regarding claims 14 and 25, Kim teaches the transmitting to the scheduling entity the capability of the scheduled entity to provide the recommendation to the scheduling entity further comprises: transmitting at least one metric associated with the capability to the scheduling entity (see BM reporting in Figure 2A including L terminal beams, a metric associated with capability of the UE); and receiving at least one data-driven algorithm from the scheduling entity for use in identifying the at least one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414